Title: Enclosure: Thomas C. Flournoy’s Fourth of July Speech, [4 July 1814]
From: Flournoy, Thomas C.
To: 


            4 July 1814
            Speech.
            Citizens of Frankfort.
            We have met here to day, for the purpose
of celebrating the 4th
of July. This is a duty which Kentuckians perform, with the greatest pleasure.
They know that the noblest emotions of the human heart may languish and decay,
through mere inattention, and thoughtlessness: And they are determined to omit
nothing, that may establish, and perpetuate in their minds, the sacred love of
liberty. This I imagine, is the chief, if not the only good, that can arise
from meetings of this kind, they cherish in our memory, the holy love of
freedom, the fairest gift
of Heaven to man. After the lapse of thirty eight years; after the hundreds and
thousands, of 4th of
July speeches, delivered in the United States, since the year 1776, it might
justly be considered as presumption, to attempt to throw new light, upon this
exhausted subject. All
that any man can do, at this late period, is to remark upon facts that have occurred,
			 since the
declaration of independence: And all that I can promise you at this time, is a
feeble effort to prove two things,
1st That England
ought not; and 2nd
cannot succeed, in the
present war against the U. States.
            When I say that England ought not to succeed, I mean to
convey an idea, that justice is on our side. In order to prove this, it will be
necessary to look back for a moment, on the relations that subsisted between
the U. States, England, & France, immediately before the declaration of
war. In this view, the first thing that strikes our attention, is the blockade
of France, published by England in May 1806. This blockade extended from the
harbour of Brest, at the mouth of the British channel, on the Atlantic side,
even to the Elbe. This aggression on the part of England, this throwing the
gauntlet, so highly injurious to the rights of neutral nations, has been
defended on no other ground than this; that it was a fair, and legitimate
blockade, and intended to be carried into full operation in all its parts—weak,
& pitiful subterfuge: It is not contended, that any conduct of France had
justified this measure; but only that England had taken it into her head, that
she could effect the blockade of this very extensive coast, and that she had
the right to do it,
because she could do it.
This blockade was calculated entirely to prohibit the ingress, and egress, of
all French ships, through the whole coast to which it extended, and also to
preclude effectually, the entrance of merchant-ships, from every neutral state,
or nation in the world.
            This gave
rise to the Berlin, and Milan decrees, in the beginning of 1807, which go to
invest England with a blockade. I look upon it as an act of justice, which the
French nation owed to itself, to have adopted the Berlin & Milan decrees,
or similar retaliatory measures. It was only saying to England, if you will not allow the U. States, and other neutral nations to trade with us, we
will endeavour to hinder you from reaping the benefits of their commerce. The
Berlin & Milan decrees furnished a
pretence for England to
issue her orders in council, of November 1807. These orders in council,
prevented neutral ships, from trading with France, or her dependencies, unless
they would consent to touch at some English port, and pay transit duties, on
all the articles contained in said neutral ships: And as France in her Berlin
& Milan decrees, had denied admittance to any neutral ships, that had
passed through English ports; the U. States found herself necessitated, either
to relinquish commerce altogether, or to adopt such measures of retaliation, as
might seem calculated to restore to herself the privileges of trade. She
preferred the latter; and with that view, the act of May the 1st 1810, was passed, called the
nonintercourse.
			 This law contained a provision, by which the President was
authorized, to suspend its operation, as to Great Britain, upon the repeal of
the orders in council: and as to France, upon an extinguishment of the Berlin
& Milan decrees. The offer was made to both France, and England in the
spirit of conciliation, and sincerity. France accepted the proposition.
Accordingly, on the 5th
of August following, the Duke de Cadore, the French minister, notified the U.
States, that the Berlin & Milan decrees were revoked, and that they would
cease to operate, on the 1st of November of the same year.
            England had all along declared her
willingness, to rescind the orders in council, whenever France should revoke
her Berlin and Milan decrees: And now that France had done so, it was
confidently expected by the U. States, that England would
comply with her promise. But this she has
refused to do, and by refusing she has given to the U. States, and to the
world, the clearest, the most incontrovertible evidence of
English deception, & insincerity, that ever one nation afforded to another,
upon earth.
            The excuses conjured up
by the British, for this violation of honour, on the part of England, are too
gross, and too contemptible, to be
seriously refuted. They say that England had a right to wait, & see,
whether the decrees of Bonaparte, were indeed repealed, in truth, &
in practice. If she had a right to wait one day for
that, she had a right to wait till the day of judgment. England had promised
repeatedly, that whenever the Berlin & Milan decrees were revoked, that the
repeal of the orders in council, should follow immediately. Now what better
proof of the revocation of these decrees, could England require, than the
official notification of the French minister, that they were revoked. This
notification was given to England, on the 5th of August 1810; and yet, contrary to every
principle of national truth, and national honour, the British orders in council,
were not repealed, until eighteen months, or two years afterwards. But why
spend time upon this part of my subject? It were as absurd, as to enter into
all the depths, & mazes of rhetoric, to show that a certain man had
committed a few trivial faults, when it could be proved that he had murdered
his father. Admit the charge, of insincerity & deception, to be as true as
demonstration, and it is equally so; Yet even this were a virtue compared to
the enormity of England’s crimes.
            We
will now consider the right of impressment, claimed & exercised by England.
This memorable controversy, about the right of search and of impressment, has
undergone so many changes, that at present, it will require some nicety to
explain, or even to understand it.
            At
one time, it would seem, that England claimed the right of impressing
neutral seamen, from on
board of neutral ships.
Her impressment of our seamen, will justify this presumption.
            At another time, the Prince regent comes
forward, and tells us, in his official declaration, that “The impressment of
British seamen, found on board of neutral merchant-ships, is no violation of a
neutral flag.” This he asserts in direct contradiction to the law of nations:
For Vattel lays it down expressly, that one belligerant nation, has no right
under heaven, forcibly to enter a neutral ship, but for the purpose alone of
ascertaining, whether it contain any troops, or military stores, to be used in
the service of the other belligerant; and if any be found, to seize upon them.
If then the citizens of a belligerant nation, can only enter the ships of a
neutral state, for the purpose above mentioned; it results of course, that they
have no right to enter them, for the purpose of taking out their own seamen, who
may have deserted. The seas are defined to be the common highway of nations:
And ships do certainly carry with them the rights of sovereignty, appertaining
to the state to which they belong. How then can it be contended, that British
officers had a right to enter our ships, and take out British seamen, when it is
acknowledged on all hands, that no nation has a right to enter the
territory of a neutral
state, to exercise any authority whatever; much less that of seizing men, and
carrying them away by force.
            And
lastly, some of the British writers, acknowledge they have not the right of
entering neutral ships, in order to impress British seamen: but they contend for
the right of entering neutral, in search of articles contraband of war, and that
when they are once there, they may then impress British seamen—Gross absurdity:
You must not enter your neighbours house, with the express design to kill him;
no but you may walk in to shake hands with him; and when you are in the house,
it will then be lawful to commit any unlawful act you please; even the murder
of your friend.
            In every step which
the U. States has taken towards the declaration of war, the justice of her
cause is conspicuous. War was declared, after the maturest deliberation, and a
clear conviction, that any longer forbearance would be disgraceful to the U.
States. If there had been no other ground of difference between us &
England than the impressment of our seamen, that alone was ample cause of war.
This evil of impressment bears lighter on Kentucky, than on any other state in
the union. Not one of us perhaps who are here to day has a blood relation, that
he knows to be impressed in the British service: But shall we on this account,
forget the relation we bear to these unfortunate men, as citizens of the same
free government with ourselves? Men equally entitled to all the rights that
belong to freemen—to Americans.
            It
has been the practice of the British, for a number of years past, to seize upon
American seamen, wherever they could find them, and to force them,
ignominiously to force them on board their ships of war, there to
remain, not for a voyage of six or eight months only, but for life. And for the
purpose too of fighting the battles of a despot, George the third, in
opposition to their own beloved countrymen. It is a melancholy truth that
upwards of six thousand, free-born Americans, are at this very time, confined in
the British service, manacled, & scourged, in the support of a venal
ministry whom we & they despise, with all the bitterness of our souls. It
is a fact which the British themselves do not deny. It is one which they admit
in express terms. Captain Dacres says, in his official letter to Admiral
Sawyer, that he would not have surrendered the
Guerriere, to Captain Hull only he had a great many
Americans on board, who did not fight bravely.  After this plain statement of
facts; after the acknowledgment of the British themselves, that they do inslave
our citizens, no man who is a Kentuckian indeed, & in truth, will
pretend to take the part of England in the slightest
degree, in opposition to his own country. It is evident that a man who sides
with England under these circumstances, must be the most contemptible sheep in
nature. He must be either a fool or a tory. For if he disbelieve the fact of
the impressment, after it has been acknowledged, he must be the biggest of all
fools. And if he believe the
impressment, & yet oppose the war his country is engaged in, he is a
despicable tory, and deserves to be treated as a slave. But I am happy in
believing, that there are none such. I have already said more upon this
division of my subject, than I at first designed to say. It is a subject upon
which I could not at once, check the impulse of my feelings: And I have gone on
to say more than was necessary, either to prove the justness of our cause, or
to show, that England ought not to succeed in the present war against the U.
States.
            We will now proceed to
examine the second division of our text, which is, that England cannot succeed
in the present war against the U. States. In remarking upon this head, I
promise to consume as little time as possible. Fortunately it is not
necessary here to enter into a lengthy
detail of diplomatic shuffling, & maneuvering, between the U. States, &
England, or between any
other states, or nations in the world. All we
have to do is to attend to a few plain, simple facts. Theories may sometimes be
true, but facts can never be
otherwise. In the first place then, we may recollect the war, that has already
taken place between the U. States, and England; and the particular
circumstances of that war. At the commencement of the American revolution, the
population of the U. States, amounted to about three million; while that of
Great Britain, was more than three times as numerous. At that period England
was at peace with all the world, and comparatively free from debt: at this time
she is at war with nearly all Europe, & with the U. States in the bargain,
and her national debt amounts to the enormous sum of seven hundred million of
pounds sterling—a sum that never was coined, & perhaps never will be. If we
look farther into the relative condition of the U. States, & England, we
find the contrast equally disparaging to the latter. Forty years ago, England
was not able to enforce the payment of oppressive taxes in the U. States. Since
that time she has been constantly losing strength, while we have been gaining
it. How vain then, & how ridiculous, must be all British efforts now, to
enforce a system of impressment, still more odious. I naturally conclude, that
a man cannot now perform a certain job, which he was too weak to do, when he
was ten times as strong as he is at present. From the view which we have taken
of this subject, and from every other view which can be taken, it is most
evident that England cannot succeed in the present war against the U.
States.
            In forming this conclusion,
we reason only from probability, and the nature of things. Without pretending
to prophesy, I am bold to affirm, that the U. States, in point of physical
force, has nothing to fear from all the powers of Great Britain put together.
The dethronement of Bonaparte or any other event that could take place in
Europe, has nothing to do with our independence. We are fighting for our
inalienable rights: And I trust, they will never be given up, while we have a
man left to defend them. United we may safely set the world at defiance.
But from faction, and discord, we shall have the sad choice of a variety of
evils. What power so great that may not be weakened by division? For Heaven’s
sake, let us never differ among ourselves. I had rather fight all the world
beside, than fight the smallest state in the union. One or two observations
more, & I shall have done.
            I have
witnessed with extreme regret, the spirit of opposition, that has been shown to
persons, who are denominated federalists. I do not pretend to know the exact
points of difference between the two parties—federalists & republicans. But
I have always considered the dispute, as a most unfortunate affair. Mr Jefferson had a view, no doubt, to the
suppression of this fuss about
nothing, when he says “We are all republicans, we are all
federalists.” For my part I never cared one cent, what ideas any man
entertained upon the subject of administration, or expediency in politics. If I
believed him to be a sincere friend, to the genuine interests of the U. States,
& to the federal constitution, I was satisfied with him, by whatever name
you may please to call him. If on the other hand, his conduct shows him to be
the enemy of his country, and of the constitution, not even the blessed name of
republican itself, could shelter him from my detestation & contempt.
            I know men in Kentucky who are called
federalists, whose exertions in defence of liberty, or the constitution, would
not be surpassed by those of any other
person in the U. States: And whose intelligence is equal to their patriotism. I
do hope sincerely, that all distinctions, as to republicans, and federalists,
will cease in the U. States: And that we may henceforward
know each other only as whigs or tories—friends
or enemies to the constitution. And I do hope, with all the devotion
of a christian, that whenever the U. States
shall cease to be a free & independent nation; whenever our liberties are
gone, that I for one may cease to exist upon earth.
            Thomas C.
Flournoy.
          